DETAILED ACTION
	This is the first office action regarding application number 16/764,803, filed on May 15, 2020. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Status of Claims
Claim(s) 1-17 is/are currently pending and have been examined.


Information Disclosure Statement
	The information disclosure statement(s) filed May 15, 2020 is/are acknowledged. The information disclosed therein has been considered been considered except where lined through. 
A signed copy of the corresponding IDS form(s) has/have been provided with this Office Action.


Drawings
The drawings are objected to because of the following informalities:
Fig 1 makes it difficult to distinguish between the structure and the lines that point to the labels and can lead to issues in clarity. For example, the current Fig 1 makes it seem like Channel (21) is a side channel that extends from the channel between the liquid storage well and the curved channel. 

    PNG
    media_image1.png
    472
    689
    media_image1.png
    Greyscale
 
The photographs in Fig 2-3 and 6 and the drawing in Fig 4 are unclear. 
Fig 5 does not describe what aspects of the device are envisioned in the photographs.
For all drawings, see MPEP 608.02, which describes the requirements for drawings. Particularly note the following requirements that have not been met by the current drawings:
37 C.F.R. 1.84 (a) (1) Drawings, Black ink.
37 C.F.R. 1.84 (b) (1) Photographs, Black and white. 
37 C.F.R. 1.84 (l) Character of lines, numbers, and letters. 
37 C.F.R. 1.84 (m) Shading. 
As the current drawings are not clean nor well defined, and as they feature various issues as identified above, the examiner is requesting that all the figures be updated to show the precise details of the subject matter. These updated 
Appropriate correction is required.


Claim Objections
Claim(s) 5-7, 9, 12, 14 and 16 is/are objected to because of the following informalities:  
Claim 5, line 1, “Preparation method of the microfluidic chip according to claim 1” should be “A method for the preparation of the microfluidic chip of claim 1”.  
Claim 5, line 3, “according to design of” should be “according to the design of”
Claim 5, line 6, “using low-temperature bonding method” should be “using a low-temperature bonding method”
Claim 5, line 7, “and (iv) hydrophobization of the surfaces” should be corrected. The examiner notes method steps should be described using active steps, using verbs that end in ‘–ing’ (i.e. performing, doing, using, ect).
Claim 6, line 5, “a group consisting of” should be “the group consisting of” to conform to Markush grouping requirements. 
Claim 7, line 1, “Claims 6” should be “Claim 6”  
Claim 9, line 12, “wherein method for adjusting” should be “wherein the method for adjusting”
Claim 9, line 13, “a group consisting of” should be “the group consisting of” to conform to Markush grouping requirements. 
Claim 9, line 14, “wherein method for exporting” should be “wherein the method for exporting”
Claim 9, line 15, “a group consisting of” should be “the group consisting of” to conform to Markush grouping requirements. 
Claim 12, line 12, “wherein method for adjusting” should be “wherein the method for adjusting”
Claim 12, line 13, “a group consisting of” should be “the group consisting of” to conform to Markush grouping requirements. 
Claim 12, line 14, “wherein method for exporting” should be “wherein the method for exporting”
Claim 12, line 15, “a group consisting of” should be “the group consisting of” to conform to Markush grouping requirements. 
Claim 14, line 12, “wherein method for adjusting” should be “wherein the method for adjusting”
Claim 14, line 13, “a group consisting of” should be “the group consisting of” to conform to Markush grouping requirements. 
Claim 14, line 14, “wherein method for exporting” should be “wherein the method for exporting”
Claim 14, line 15, “a group consisting of” should be “the group consisting of” to conform to Markush grouping requirements. 
Claim 16, line 12, “wherein method for adjusting” should be “wherein the method for adjusting”
Claim 16, line 13, “a group consisting of” should be “the group consisting of” to conform to Markush grouping requirements. 
Claim 16, line 14, “wherein method for exporting” should be “wherein the method for exporting”
Claim 16, line 15, “a group consisting of” should be “the group consisting of” to conform to Markush grouping requirements.
Claims 9, 12, 14 and 16, line 7 and 9 of each of the claims, the use of “interface” should be corrected to “interphase”.
Claims 9, 12, 14 and 16 should be reviewed to include appropriate articles (a, an, the). Examples: In Claim 9, line 6, “adjusting liquid flow in sample channel” should be “adjusting the liquid flor in the sample channel”. In Claim 9, line 11, “enter oil storage well” should be “enter the oil storage well”. 
Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 10, 13, 15 and 17 is/are rejected under 35 U.S.C. 101, as being directed to a judicial exception without the claim as a whole amounting to significantly more. 

Regarding Claim(s) 10, 13, 15 and 17, the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because they do not set forth structure, composition, manufacture, nor a process. Though the claims may appear to intend to recite a process (“use of”), the lack of active method steps renders it unclear as to what the claim intends to recite with respect to 35 U.S.C.


Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 10, 13, 15 and 17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Regarding Claim(s) 10, 13, 15 and 17, the recitation “Use of the…. for” is unclear. The claim lacks clarity because it is attempting to claim a process (used for “screening single microparticles, formation of single microparticle-encapsulated droplets, or exportation of single microparticle-encapsulated droplets”) without setting forth any method steps (see MPEP § 2173.05 (q)).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3, 5-6, 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toner (US 2009/0014360) in view of Ismagilov (WO 2015/084458).

Regarding Claim 1, Toner teaches a microfluidic chip (see Toner: “microfabricated chip 14”, [0138]; Fig 1A), which comprises a cover layer and a substrate layer (see Toner: “After development PDMS was poured onto the SU-8 master at a 10 to 1 ratio of base to crosslinker, degassed in a vacuum chamber, and cured at 65 degree C. overnight. The devices were then cut from the mold; ports were punched with a sharpened flat tip needle, and then bonded to glass slides or cover glass using oxygen plasma”, [0259]);
wherein the substrate layer comprises` at least one sample channel (see Toner: “one or more microfluidic channels 16 can be formed in the microfabricated chip 14”, [0138]; Fig 1A; annotated Fig 1A), 
and the sample channel comprises a microfluidic channel and a detection cell (see Toner: “one or more microfluidic channels 16 can be formed in the microfabricated chip 14”, [0138]; “An analysis region 18 can be provided in proximity to the output 26 of the channels”, [0127]; Fig 1A; annotated Fig 1A);
and the cover layer comprises a sample injection hole and an outlet (see Toner: “ports were punched with a sharpened flat tip needle”, [0259]; Fig 1A; annotated Fig 1A);


    PNG
    media_image2.png
    463
    581
    media_image2.png
    Greyscale

Toner does not teach the outlet being an oil storage well hole, the substrate layer forming an oil storage well with the oil storage well hole nor the outlet of the sample channel being connected with the oil storage well.
However, Ismagilov teaches the analogous art of systems and methods for controlling fluids, including generating and manipulating droplets of fluids (see Ismagilov: Abstract; [00431]). Ismagilov teaches that samples or analytes can be retrieved from a device by connecting a chamber to inlet/outlet holes of a microfluidic device, where the chamber has an injected or preloaded immiscible fluid (air, oil, etc), and where the sample or analyte is retrieved from the chamber using a via hole and an aspirating mechanism (Ismagilov: [00415]). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the system of Toner to include a chamber with a via hole connected to the end of the outlet hole of the microfluidic device as taught by Ismagiliov, because Ismagilov teaches that the 

Regarding Claim 2, modified Toner teaches all the limitations as applied to Claim 1 and further teaches ‘wherein the microfluidic channel comprises a straight channel and at least one curved channel’ (see Claim 1, annotated Fig 1A). 

Regarding Claim 3, modified Toner teaches all the limitations as applied to Claim 1 and further teaches ‘wherein the detection cell and the oil storage well hole are connected through a channel , and the channel is a straight channel’ (see modification of Claim 1; see also Fig 1A). 

	Regarding Claim 5, modified Toner teaches a preparation method of the microfluidic chip according to claim 1 (see modification of Claim 1). Modified Toner teaches forming the fluidic structures using a master mold, making holes using a needle (i.e. punching holes in layers) and bonding using oxygen plasma (i.e. low temperature bonding, known to be at about 70 degrees C) (see Claim 1 modification; [0190]-[0191]; [0259]). Modified Toner also teaches that channels can be formed using any method known in the art, including chemical etching (see Toner: [0188]). 
	Based on the above teachings, where Toner teaches that the microfluidic channels can be made with any known methods, it would have been well within the skill of one of ordinary skill in the art to have modified method of modified Toner. One of skill in the art could effectively exchange the formation of the channel structures to comprise etching the channels since Toner describes this as an alternative, thus suggesting an expected level of success. 
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the method of preparing the microfluidic chip of modified Toner to comprise a step of etching the channel structures as taught by Toner, because Toner teaches that the channel 

	Modified Toner does not explicitly teach hydrophobization of the microdevice. 
However, Ismagilov teaches the analogous art of systems and methods for controlling fluids, including generating and manipulating droplets of fluids (see Ismagilov: Abstract; [00431]). Ismagilov teaches that the substrate, layers or virtually any structure of the device can include useful surface characteristics, such as hydrophobic behavior, by use of differential wetting (see Ismagilov: [00298]). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the preparation method of modified Toner to include a step of hydrophobization by differential wetting as taught by Ismagiliov, because Ismagilov teaches that the substrate, layers or virtually any structure of the device can include useful surface characteristics, such as hydrophobic behavior, by use of differential wetting (see Ismagilov: [00298]).

Regarding Claim 6, modified Toner teaches all the limitations as applied to Claim 1 and further teaches ‘a liquid sample injection device, wherein the liquid sample injection device is connected with the sample injection hole , and the liquid sample injection device is selected from a group consisting of a gravity-driven sample injection device, a syringe, a peristaltic pump, a syringe pump, and combinations thereof’ (see Toner: [0183]). 

Regarding Claim 10, modified Toner teaches all the limitations as applied to Claim 1. Thus, since modified Toner describes the structure of the claim in its entirety, it is deemed that the structure is capable of being used to perform the functions described in Claim 10. Namely, modified Toner is capable of being used ‘for screening of single microparticles, formation of 
Note: Claim(s) 10 contain a large amount of functional language (i.e. “for…”, etc…). However, functional language does not add any further structure to an apparatus beyond a capability. Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP § 2114). Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
	
Regarding Claim 13, modified Toner teaches all the limitations as applied to Claim 6. Thus, since modified Toner describes the structure of the claim in its entirety, it is deemed that the structure is capable of being used to perform the functions described in Claim 13. Namely, modified Toner is capable of being used ‘for screening of single microparticles, formation of single microparticle- encapsulated droplets, or exportation of single microparticle-encapsulated droplets’. 
Note: Claim(s) 13 contain a large amount of functional language (i.e. “for…”, etc…). However, functional language does not add any further structure to an apparatus beyond a capability. Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP § 2114). Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.

	
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toner (US 2009/0014360) in view of Ismagilov (WO 2015/084458) and in further view of Daridon (US 2004/0229349).

	Regarding Claim 4, modified Toner teaches all the limitations as applied to Claim 1. 

However, Daridon teaches the analogous art of systems and methods for microfluidic manipulation (see Daridon: Abstract). Daridon teaches that reservoirs (i.e. wells) can be located anywhere in a microfluidic device, including in intermediate positions to store materials (i.e. reagents, samples, fluids) during and/or between processing operations (i.e. fluidic manipulation) (see Daridon: [0141]). Given that Daridon teaches the use of intermediate wells, it would’ve been well within the skill of one of ordinary skill in the art to place an intermediate storage well anywhere within the device, including between the detection cell and the oil storage well. 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the structure of the channel of modified Toner to include an intermediate storage well for storing liquids and/or reagents, including between the detection cell and the oil storage well, as suggested by Daridon, because Daridon teaches that reservoirs (i.e. wells) can be located anywhere in a microfluidic device, including in intermediate positions to store materials (i.e. reagents, samples, fluids) during and/or between processing operations (i.e. fluidic manipulation) (see Daridon: [0141]). The examiner notes that placing an intermediate liquid storage reservoir in the location indicated would also result in the liquid storage well and the curved channel being connected through a channel wherein the channels comprise at least one straight channel or at least one curved channel.


(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toner (US 2009/0014360) in view of Ismagilov (WO 2015/084458) and in further view of Takayama (US 2003/0096405).

Regarding Claim 7, modified Toner teaches all the limitations as applied to Claim 6. Modified Toner teaches the microfluidic chip and a syringe pump (see Claim 6).
Modified Toner does not explicitly teach ‘wherein the gravity- driven sample injection device comprises a height-adjustable sample holder, a sample container, and a catheter, wherein the sample container is connected with the sample injection hole through the catheter, and the sample container is capable of moving up and down on the height- adjustable sample holder’. 
However, Takayama teaches the analogous art of a gravity driven pump useful for microfluidic operations (see Takayama: Abstract). Takayama teaches that a gravity driven pump comprises a fluid reservoir (i.e. sample container) set a height higher than a microfluidic device, connected to said microfluidic device through tubing (i.e. equivalent to a catheter), and where the height of the fluid reservoir can be adjusted to control fluid flow as desired (see Takayama: [0019]-[0022]; [0030]). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the syringe pump of modified Toner to be a gravity driven pump comrpising a fluid reservoir (i.e. sample container) set a height higher than a microfluidic device, connected to said microfluidic device through tubing (i.e. equivalent to a catheter) as taught by Takayama, because Takayama teaches that this allows the height of the fluid reservoir to be adjusted to control fluid flow as desired during microfluidic operations (see Takayama: Abstract; [0019]-[0022]; [0030]).


(s) 8, 11, 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toner (US 2009/0014360) in view of Ismagilov (WO 2015/084458) and in further view of Link (WO 2014/165559).

Regarding Claim 8, modified Toner teaches microfluidic operating system for forming single microparticle- encapsulated droplets, comprising the microfluidic chip according to Claim 1 (see Claim 1 rejection). 
Modified Toner does not explicitly teach ‘a microparticle capture device, wherein the microparticle capture device is selected from optical tweezers and magnetic tweezers’. 
However, Link teaches the analogous art of droplet manipulation in a microfluidic device (see Link: Abstract). Link teaches that the application of force can be used to provide flow of the fluids or entities within a microdevice and specifically calls out optical tweezers as one method for detecting, measuring, moving or sorting molecules, cells or virions (see Link: Page 8, line 29, to Page 9, line 12).
It would have been obvious to one skilled in the art before the filing date of the invention to modify the system of modified Toner to include optical tweezers as taught by Link, because Link teaches that optical tweezers can be employed in microfluidic devices to provide flow of the fluids or entities within a microdevice and for detecting, measuring, moving or sorting molecules, cells or virions (see Link: Page 8, line 29, to Page 9, line 12).

Regarding Claim 11, modified Toner teaches microfluidic operating system for forming single microparticle- encapsulated droplets, comprising the microfluidic chip according to Claim 6 (see Claim 6 rejection). 
Modified Toner does not explicitly teach ‘a microparticle capture device, wherein the microparticle capture device is selected from optical tweezers and magnetic tweezers’. 

It would have been obvious to one skilled in the art before the filing date of the invention to modify the system of modified Toner to include optical tweezers as taught by Link, because Link teaches that optical tweezers can be employed in microfluidic devices to provide flow of the fluids or entities within a microdevice and for detecting, measuring, moving or sorting molecules, cells or virions (see Link: Page 8, line 29, to Page 9, line 12).

Regarding Claim 15, modified Toner teaches all the limitations as applied to Claim 8. Thus, since modified Toner describes the structure of the claim in its entirety, it is deemed that the structure is capable of being used to perform the functions described in Claim 15. Namely, modified Toner is capable of being used ‘for screening of single microparticles, formation of single microparticle- encapsulated droplets, or exportation of single microparticle-encapsulated droplets’. 
Note: Claim(s) 15 contain a large amount of functional language (i.e. “for…”, etc…). However, functional language does not add any further structure to an apparatus beyond a capability. Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP § 2114). Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.

Regarding Claim 17, modified Toner teaches all the limitations as applied to Claim 11. Thus, since modified Toner describes the structure of the claim in its entirety, it is deemed that the structure is capable of being used to perform the functions described in Claim 17. Namely, 
Note: Claim(s) 17 contain a large amount of functional language (i.e. “for…”, etc…). However, functional language does not add any further structure to an apparatus beyond a capability. Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP § 2114). Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.


Allowable Subject Matter
Claim(s) 9, 12, 14 and 16 is/are allowable over the prior art made of record if rewritten to correct the objections set forth in this action. In addition to the remarks made of record, the instant claims define over the prior art because the prior art does not teach or suggest:
The method of Claim 9, where the features that define over the art are the adjustment of the liquid flow to ensure a steadily stationary interphase between the oil and the liquid flow, the dragging of target microparticles into the interphase, the adjustment of flow to cause the formation of droplets containing the microparticles within the oil storage well.  
The method of Claim 12, where the features that define over the art are the adjustment of the liquid flow to ensure a steadily stationary interphase between the oil and the liquid flow, the dragging of target microparticles into the interphase, the adjustment of flow to cause the formation of droplets containing the microparticles within the oil storage well.  
The method of Claim 14, where the features that define over the art are the adjustment of the liquid flow to ensure a steadily stationary interphase between 
The method of Claim 16, where the features that define over the art are the adjustment of the liquid flow to ensure a steadily stationary interphase between the oil and the liquid flow, the dragging of target microparticles into the interphase, the adjustment of flow to cause the formation of droplets containing the microparticles within the oil storage well.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN CARABALLO-LEON whose telephone number is (571) 272-6871. The examiner can normally be reached on Monday through Friday, 9:00am - 3:00pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH ROBINSON can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 

/J.C.L./Examiner, Art Unit 1797                                                               
/Benjamin R Whatley/Primary Examiner, Art Unit 1798